UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS
HOUST()N DIVISION

UNITED STATES OF AMERICA

JONATHAN ADAM VAN PELT,
Defendant

§
§
V. § Criminal No.: H-18-464
§
§
§
Plea Agreement
The United States of America, by and through Ryan K. Patrick,
United States Attorney for the Southern District of TeXas, and Charles
J. Escher, Assistant United States Attorney, and the defendant,
Jonathan Adam Van Pelt, and defendant’s counsel, J im E. Lavine,
pursuant to Rule 11(c)(1)(A) and ll(c)(l)(B) of the Federal Rules of
Criminal Procedure, state that they have entered into an agreement,
the terms and conditions of Which are as folloWs:
Defendant’s Agreement
1. Defendant agrees to plead guilty to the one count in the
Information filed in this case. The Information charges defendant With

Willfully failing to truthfully account for and Willfully failing to pay over

to the IRS the Withholdings of federal income tax and of the Federal

l

lnsurance Contribution Act taxes (FICA) from the Wages of the
employees of Stat Source, Inc., for the second quarter of 2015, in
violation of Title 26, United States Code, Section 7 202. Defendant, by
entering this plea, agrees that he is Waiving any right to have the facts
that the laW makes essential to the punishment either charged in the
indictment, proved to a jury, or proved beyond a reasonable doubt.
Punishment Range

2. The statutory maximum penalty for each violation of Title 26,
United States Code, Section 7202, is imprisonment of not more than
five years and a fine of not more than $250,000. Additionally,
defendant may receive a term of supervised release after imprisonment
of up to three years. See Title 18, United States Code, sections
3559(a)(4) and 3583(b)(2). Defendant acknowledges and understands
that if he should violate the conditions of any period of supervised
release Which may be imposed as part of his sentence, then defendant
may be imprisoned for the entire term of supervised release, Without
credit for time already served on the term of supervised release prior to

such violation. See Title 18, United Stated Code, sections 3559(a)(4)

and 3583(€)(3). Defendant understands that he cannot have the
imposition or execution of the sentence suspended, nor is he eligible for
parole.
Mandatory Special Assessment

3. Pursuant to Title 18, United States Code, section
3013(a)(2)(A), immediately after sentencing, defendant Will pay to the
Clerk of the United States District Court a special assessment in the
amount of one hundred dollars ($100.00) per count of conviction. The
payment Will be by cashier’s check or money order, payable to the Clerk
of the United States District Court, c/o District Clerk’s Office, P.O. Box
61010, Houston, Texas 77 208, Attention: Finance.

Immigration Consequences

4. Defendant recognizes that pleading guilty may have
consequences With respect to his immigration status if he is not a
citizen of the United States. Defendant understands that if he is not a
citizen of the United States, by pleading guilty he may be removed from
the United States, denied citizenship, and denied admission to the

United States in the future. Defendant’s attorney has advised

defendant of the potential immigration consequences resulting from
defendant’s plea of guilty.
Waiver of Appeal and Collateral Review

5. Defendant is aware that Title 28, United States Code, section
1291, and Title 18, United States Code, section 3742, afford a defendant
the right to appeal the conviction and sentence imposed Defendant is
also aware that Title 28, United States Code, section 2255, affords the
right to contest or “collaterally attack” a conviction or sentence after the
judgment of conviction and sentence has become final. Defendant
knowingly and voluntarily waives the right to appeal or “collaterally
attack” the conviction and sentence, except that defendant does not
waive the right to raise a claim of ineffective assistance of counsel on
direct appeal, if otherwise permitted, or on collateral review in a motion
under Title 28, United States Code, section 2255. In the event
defendant files a notice of appeal following the imposition of the
sentence or later collaterally attacks his conviction or sentence, the
United States will assert its rights under this agreement and seek

specific performance of these Waivers.

6. In agreeing to these waivers, defendant is aware that a
sentence has not yet been determined by the Court. Defendant is also
aware that any estimate of the possible sentencing range under the
sentencing guidelines that he may have received from his counsel, from
the United States, or from the U.S. Probation Office is a prediction and
not a promise, did not induce his guilty plea, and is not binding on the
United States, the U.S. Probation Office, or the Court. The United
States does not make any promise or representation concerning what
sentence the defendant will receive. Defendant further understands
and agrees that the United States Sentencing Guidelines are
“effectively advisory” to the Court. See United States v. Booker, 543
U.S. 220 (2005). Accordingly, defendant understands that, although
the Court must consult the Sentencing Guidelines and must take them
into account when sentencing defendant, the Court is not bound to
follow the Sentencing Guidelines nor to sentence defendant within the

calculated guideline range.

7. Defendant understands and agrees that each and all waivers
contained in the Agreement are made in exchange for the concessions
made by the United States in this plea agreement

The United States’ Ag‘reements

8. The United States agrees to each of the following:

(a) If the Court determines that defendant qualifies for an

adjustment under section 3E1.1(a) of the United States

Sentencing Guidelines, and the offense level prior to operation

of section 3E1.1(a) is 16 or greater, the United States will

move under section 3E1.1(b) for an additional one-level

reduction because defendant timely notified authorities of his
intent to plead guilty, thereby permitting the United States

to avoid preparing for trial and permitting the United States

and the Court to allocate their resources more efficiently.

Agreement Binding - Southern District of TeXas Only

9. The United States Attorney’s Office for the Southern District
of Texas agrees that it will not further criminally prosecute defendant
in the Southern District of Texas for offenses arising from conduct
charged in the Information. This plea agreement binds only the
United States Attorney’s Office for the Southern District of Texas and
defendant It does not bind any other United States Attorney’s Office.

The United States Attorney’s Office for the Southern District of Texas

will bring this plea agreement and the full extent of defendant’s
cooperation to the attention of \other prosecuting offices, if requested
United States’ Non-Waiver of Appeal
10. The United States reserves the right to carry out its
responsibilities under guidelines sentencing Specifically, the United
States reserves the right:
(a) to bring its version of the facts of this case, including its
evidence file and any investigative files, to the attention of the
U.S. Probation Office in connection with that office’s

preparation of a presentence report;

(b) to set forth or dispute sentencing factors or facts
material to sentencing;

(c) to seek resolution of such factors or facts in conference
with defendant’s counsel and the U.S. Probation Office;

(d) to file a pleading relating to these issues, in accordance
with section 6A1.2 of the United States Sentencing Guidelines
and Title 18, United States Code, section 3553(a); and

(e) to appeal the sentence imposed or the manner in which
it was determined

Sentence Determination
11. Defendant is aware that the sentence will be imposed after

consideration of the United States Sentencing Guidelines and Policy

Statements, which are only advisory, as well as the provisions of Title
18, United States Code, section 3553(a). Defendant nonetheless
acknowledges and agrees that the Court has authority to impose any
sentence up to and including the statutory maximum set for the offense
to which defendant pleads guilty, and that the sentence to be imposed is
within the sole discretion of the sentencing judge after the court has
consulted the applicable Sentencing Guidelines. Defendant
understands and agrees that the parties’ positions regarding the
application of the Sentencing Guidelines do not bind the Court and that
the sentence imposed is within the discretion of the sentencing judge.

If the Court should impose any sentence up to the maximum
established by statute, or if the Court should order any or all of the
sentences imposed to run consecutively, defendant cannot, for that
reason alone, withdraw a guilty plea, Defendant will remain bound to

fulfill all of the obligations under this plea agreement

Rights at Trial
12. Defendant understands that by entering into this agreement
he surrenders certain rights as provided in this plea agreement
Defendant understands that the rights of a defendant include the
following:

(a) If Defendant persisted in a plea of not guilty to the
charges, defendant would have the right to a speedy jury trial
with the assistance of counsel. The trial may be conducted
by a judge sitting without a jury if defendant, the United
States, and the court all agree.

(b) At a trial, the United States would be required to
present witnesses and other evidence against defendant
Defendant would have the opportunity to confront those
witnesses and his attorney would be allowed to cross-examine
them. In turn, defendant could, but would not be required,
to present witnesses and other evidence on his own behalf. If
the witnesses for defendant would not appear voluntarily,
defendant could require their attendance through the
subpoena power of the court; and

(c) At a trial, defendant could rely on a privilege against
self-incrimination and decline to testify, and no inference of
guilt could be drawn from such refusal to testify, However,
if defendant desired to do so, he could testify on his own
behalf.

(d) The defendant also has the right to have the United
States Attorney present the charges in the Criminal
Information to a Grand Jury, consisting of not less than 16
nor more than 23 impartial citizens, who would hear the facts

9

of the case as presented by the United States Attorney and

witnesses The Grand Jury would return an indictment

against the defendant only if 12 or more members of the

Grand Jury found that there was probable cause to believe

that the defendant committed the crimes charged in the

Criminal Information.

Factual Basis for Guilty Plea

13. Defendant is pleading guilty because he is in fact guilty of
the charge contained in the Information. If this case were to proceed to
trial, the United States could prove each element of the offense beyond
a reasonable doubt The following facts, among others would be offered
to establish defendant’s guilt:

At all times relevant to this case, Jonathan Adam Van Pelt owned
and operated Stat Source, Inc., a staffing company located in Houston,
Texas, providing labor to businesses Stat Source, Inc., employed both
internal and external employees lnternal employees were the
employees that worked for Stat Source, Inc., at its headquarters in
Houston, Texas. External employees were the employees that Stat
Source, Inc., assigned to work on site at client business locations,

substantially all of which were located in the Houston Division of the

Southern District of Texas. Stat Source, Inc., was required to withhold

10

federal income taxes and FICA withholdings, i.e., Social Security and
Medicare taxes, from both the internal and external employees’ wages,
to truthfully account for the withholdings, and to pay over the withheld
amounts to the IRS. The amounts of federal income taxes and FICA
that Stat Source, Inc., withheld from its employees are hereinafter
referred to as the “trust fund taxes.” The equal (or for some years,
nearly equal) amounts of FICA that Stat Source, Inc., as an employer,
was required to pay the IRS are referred to hereinafter as the “employer
matching amounts.”1 ' The total amounts that Stat Source, Inc., was
required to truthfully account for and to pay over to the IRS, which
would be both the trust fund amounts and the employer matching
amounts, are referred to hereinafter as “employment taxes.”

At all times relevant to this case, defendant Jonathan Adam Van
Pelt was not only the owner of Stat Source, Inc., but also the person
who made all financial decisions at Stat Source, Inc. Defendant was
the person at Stat Source, Inc., responsible for truthfully accounting for

and for paying over to the IRS all of the employment taxes of Stat

 

l For 2010 and 2011, the amounts of Social Sccurity Withholdings from employees’ wages Were slightly reduced.
The tax calculations in this plea agreement account for those reductions

ll

Source, lnc., including both the trust fund taxes and the employer’s
matching amounts.

From the third quarter of 2011 through the first quarter of 2013, a
total of seven quarters, defendant signed and filed Employer’s
Quarterly Federal Tax Returns, IRS Forms 941, for Stat Source, Inc.,
that reported and paid over to the IRS only a portion of the employment
taxes for each quarter. Generally, defendant accounted for and paid
over each quarter the employment taxes for the internal employees of
Stat Source, Inc., but not the employment taxes for the external
employees

From the second quarter of 2013 through the fourth quarter of
2015, a total of 11 quarters, defendant failed to truthfully account for
any of the employment taxes of any employees by failing to file the
required Employer’s Quarterly Federal Tax Return, IRS Form 941, for
any quarter. Defendant also failed to pay over to the IRS any of the
trust fund taxes that defendant collected from any of the employees of
Stat Source, Inc., for those 11 quarters, and defendant also failed to pay

over any of the employer’s matching amounts for those quarters.

l2

Defendant spent the trust fund amounts withheld from employees’
wages and the employer’s matching amounts due the IRS on various
luxury items, such as luxury automobiles, expensive furniture and
leather goods, jewelry, an expensive home, lavish vacations, and various
entertainment venues.

Defendant agrees that the following table correctly sets forth the
amounts of employment taxes that are still due and owing to the IRS
from Stat Source, Inc., for the quarters from the third quarter of 2011
through the fourth quarter of 2015. The amounts of the Social Security
and Medicare taxes (FICA) reflected on the table include both the trust
fund amounts withheld from the wages of the employees and the

employer’s matching amounts.

 

Period Federal Tax Social Medicare Total
Withholdings Security Tax Tax Employment
(Including (Including Taxes Due and
Both Trust Both Trust OWing IRS
Fund Fund

Withholdings Withholdings
and Employer and

Matching Employer
Amounts) Matching
Amounts)

 

2011 Q3 $15,609.00 $50,039.99 $13,953.46 $79,602.45

 

2011 Q4 $33,754.00 $131,649.84 $36,710.05 $202,113.89

 

 

 

 

 

 

 

l3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2012 Ql $44,627.00 $209,206.91 $58,336.7'7 $312,170.68
2012 Q2 $61,634.00 $259,973.97 $72,492.90 $394,100.88
2012 Q3 $124,193.50 $52'7,866.85 $146,747.66 $798,808.02
2012 Q4 $135,268.00 $600,928.28 $167,566.24 $903,’762.52
2013 Ql $170,398.50 $734,782.54 $171,600.88 $1,076,781.92
2013 Q2 $221,872.50 $818,048.68 $194,441.20 $1,234,362.38
2013 Q3 $240,096.25 $900,244.04 $213,722.42 $1,354,062.71
2013 Q4 $267,534.50 $983,654.58 $234,467.06 $1,485,656.14
2014 Q1 $246,758.50 $924,817.22 $216,288.72 $1,387,864.44
2014 Q2 $323,871.00 $1,009,382.46 $238,530.26 $1,571,783.72
2014 Q3 $326,729.00 $1,018,424.92 $245,00'7.30 $1,590,161.22
2014 Q4 347,361.75 $1,01'7,998.12 $244,038.07 $1,609,39'7.94
2015 Ql $326,551.50 $1,062,289.02 $248,438.78 $1,637,279.30
2015 Q2 $359,807.25 $1,117,879.06 $263,992.34 $1,741,678.65
2015 Q3 $321,921.50 $1,030,869.32 $243,901.92 $1,596,692.74
2015 Q4 $298,330.00 $907,788.69 $216,230.77 $1,422,349.46
Total $20,398,629.05

 

 

 

 

 

l4

 

Defendant agrees that $20,398,629.05, the total amount reflected
on the above table, is the correct amount for relevant conduct or
intended tax loss, for purposes of sentencing in this case.

Defendant further agrees to pay restitution to the IRS in the total
amount of $20,398,629.05, in accordance with the above table.

Breach of Plea Agreement

14. If defendant should fail in any way to fulfill completely all of
the obligations under this plea agreement the United States will be
released from its obligations under the plea agreement and defendant’s
plea and sentence will stand. If at any time defendant retains,
conceals, or disposes of assets in violation of this plea agreement or if
defendant knowingly withholds evidence or is otherwise not completely
truthful with the United States, then the United States may move the
court to set aside the guilty plea and to reinstate prosecution. Any
information and documents that have been disclosed by defendant
whether prior to or subsequent to this plea agreement and all leads

derived therefrom, will be used against defendant in any prosecution.

l5

Restitution, Forfeiture, and Fines - Generally

15. This Plea Agreement is being entered into by the United
States on the basis of defendant’s express representation that he will
make a full and complete disclosure of all assets over which he exercises
direct or indirect control, or in which he has any financial interest
Defendant agrees not to dispose of any assets or take any action that
would effect a transfer of property in which he has an interest unless
defendant obtains the prior written permission of the United States.

16. Defendant agrees to make complete financial disclosure by
truthfully executing a sworn financial statement (Form OBD-500 or
similar form) within 14 days of signing this plea agreement
Defendant agrees to authorize the release of all financial information
requested by the United States, including but not limited to, executing
authorization forms permitting the United States to obtain tax
information, bank account records, credit histories, and social security
information Defendant agrees to discuss and answer any questions by

the United States relating to defendant’s complete financial disclosure._

16

17. Defendant agrees to take all steps necessary to pass clear
title to forfeitable assets to the United States and to assist fully in the
collection of restitution and fines, including but not limited to,
surrendering title, executing a warranty deed, signing a consent decree,
stipulating to facts regarding the transfer of title and the basis for the
forfeiture, and signing any other documents necessary to effectuate
such transfer. Defendant also agrees to direct any banks which have
custody of his assets to deliver all funds and records of such assets to
the United States

18, Defendant understands that forfeiture, restitution, and fines
are separate components of sentencing and are separate obligations

Restitution

19. Defendant agrees to pay full restitution to the victim
regardless of the count of conviction. As noted above, defendant agrees
to pay restitution to the IRS in this case of $20,398,629.05. Defendant
understands that under 26 U.S.C. 6201(a)(4), the IRS will use the
amount of restitution ordered as the basis for a civil assessment of

taxes. Defendant understands and agrees that the Court will

17

determine the amount of restitution to fully compensate the victim.
Defendant agrees that restitution imposed by the Court will be due and
payable immediately and that defendant will not attempt to avoid or
delay payment Subject to the provisions of paragraph 5 above,
defendant waives the right to challenge in any manner, including by
direct appeal or in a collateral proceeding the restitution order imposed
by the Court.

20. Defendant agrees to make his restitution payments to the
Clerk of Court including on each payment the defendant’s name, social
security number, the district court’s docket number assigned this case,
the tax periods for which restitution has been ordered, and a statement
that the payment is being submitted pursuant to the Court’s restitution
order. The defendant shall also include with the restitution payment a
request that the Clerk of Court send the information and restitution
payment to the IRS at the following address:

IRS-RACS
Attn.: Mail Stop 6261, Restitution
333 W. Pershing Ave.

Kansas City, MO 64108

The defendant also agrees to send a notice of any restitution payment

18

made to the Clerk of Court to the IRS at the above address

21. Defendant agrees to sign any IRS forms deemed necessary
by the IRS to enable the IRS to make an assessment of any amount
ordered in restitution, including but not limited to IRS form 8821
entitled “Tax Information Authorization.”

Fines

22. Defendant understands that under the Sentencing
Guidelines the Court is permitted to order defendant to pay a fine that
is sufficient to reimburse the government for the costs of any
imprisonment or term of supervised release, if any. Defendant agrees
that any fine imposed by the Court will be due and payable
immediately, and defendant will not attempt to avoid or delay payment
Subject to the provisions of paragraph 5 above, defendant waives the
right to challenge the fine in any manner, including by direct appeal or
in a collateral proceeding

Criminal Tax Loss and Civil Tax Liability
23. Defendant understands that the amounts of relevant

conduct (intended tax loss) and restitution found by the court in this

19

criminal case do not limit the IRS in determining whether defendant or
any other taxpayer owes any additional civil taxes, interest or civil
penalties on any U.S. Individual Income Tax Years or on any
employment tax quarters of Stat Source, Inc., or of any other business
Defendant understands that the IRS is free to civilly audit any of
defendant’s or of any other taxpayer’s U.S. lndividual Income Tax Years
and to seek additional taxes, interest or civil penalties for such income
tax years Defendant understands that the IRS is also free to civilly
audit any of the employment tax quarters of Stat Source, Inc., or of any
other business and to seek additional taxes, interest or civil penalties
(including the 100% penalty under 26 U.S.C. 6672) from any
responsible person for those employment tax quarters

24. Defendant agrees not to file any claim for refund of any
amount ordered or paid in restitution in this case. Defendant further
agrees not to file any action in a U.S. District Court in the U.S. Tax
Court or in the U.S. Court of Federal Claims seeking a refund, offset or
other recovery of any amounts ordered or paid in restitution in this

CaS€.

20

25. Defendant agrees to cooperate fully with the lnternal
Revenue Service in determining the correct tax liabilities owed on any
U.S. Individual Income Tax Returns, U.S. Corporate Income Tax
Returns, Employer’s Quarterly Federal Tax Returns, or any other tax
returns for any taxpayers Defendant agrees to make all books,
records, and documents in his possession, custody, or control available
to the lnternal Revenue Service for use in computing all civil tax
liabilities, both income tax liabilities and employment tax liabilities, of
any taxpayers

26. Nothing in this plea agreement shall limit the IRS in its
lawful examination, determination, assessment or collection of any
taxes, penalties, or interest due from any taxpayer for any taxes,
including but not limited to income taxes and employment taxes
Defendant agrees that this plea agreement and any judgment order,
release, or satisfaction issued in connection with this plea agreement
will not satisfy, settle, offset or compromise defendant’s or any other
taxpayer’s obligation to the pay the balance of any civil liabilities,
including additional taxes, penalties, or interest (1) on any U.S.

Individual Income Tax Years of defendant or of any other taxpayer or

(2) on any employment tax quarters of Stat Source, Inc., or of any other
business
Complete Agreement

27 . This written plea agreement consisting of 25 pages,
including the attached addendum of defendant and his attorney,
constitutes the complete plea agreement between the United States,
defendant and defendant’s counsel. No promises or representations
have been made by the United States except as set forth in writing in
this plea agreement Defendant acknowledges that no threats have
been made against him and that he is pleading guilty freely and

voluntarily because he is guilty.

22

28. Any modification of this plea agreement must be in writing

and signed by all parties

Filed at Houston Texas, on November_ g ,2018.

/iA/\\~il

Jonathdfi Adam@ Pelt
Defendant

Subscribed and sworn to before me on November g__, 2018.

David J. Bradley
United States District Clerk

  

 

APPROVED:

 

 

B .
Deputy nited States District Clerk

Ryan K. Patrick
United States Attorney
Charles J. Escher Jirn E. Lavi/ne/%
Assistant U.S. Attorney Attorney for Defendant
Southern District of Texas 770 So. Post Oak Lane, Ste. 620
1000 Louisiana St, Suite 2300 Houston, TX 7 7056
Houston, TX 7 7002 (713) 552-0300
(713) 567-9716 Fax: (713) 552-0746

Fax: (713) 718-3300

23

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS

HOUST()N DIVISION
UNITED STATES OF AMERICA §
v. § Criminal No.: H-18-464
JONATHAN ADAl\/l VAN PELT, §
Defendant §

Plea Agreement -- Addendum

l have fully explained to defendant his rights with respect to the
pending indictment 1 have reviewed the provisions of the United
States Sentencing Commission’s Guidelines Manual and Policy
Statements, and l have fully and carefully explained to defendant the
provisions of those Guidelines which may apply in this case. I have
also explained to defendant that the Sentencing Guidelines are only
advisory and the court may sentence defendant up to the maximum
allowed by statute per count of conviction. Further, I have carefully
reviewed every part of this plea agreement with defendant To my

knowledge, defendant’s decision to enter into this agreement is an

24

informed and voluntary one.

/
/j//Z/ /]///////

J 1 .Lavine Date
Attorney for Defendant

I have consulted with my attorney and fully understand all my
rights with respect to the indictment pending against me. My attorney
has fully explained, and I understand, all my rights with respect to the
provisions of_ the United States Sentencing Commission’s Guidelines
Manual which may apply in my case. I have read and carefully
reviewed every part of this plea agreement with my attorney. I

understand this agreement and I voluntarily agree to its terms

///////

Jon%han Adam Van Pelt Date7
Defendant

 

 

25

